DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 9/23/2021.  Claims 1, 3, 5, 6 and 8 are now pending.  
3.	In view of the Response and further consideration, the previous rejection of claims 1, 3, 5, 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Pulman et al. (US 2007/0001343) and claims 1, 3, 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Buergel (US 2011/0073327) are withdrawn.

Claim Rejections - 35 USC § 112
4.	Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a styrene-free aromatic vinyl monomer” while claim 6 recites “para methyl styrene, m-methylstyrene … 3-ethyl-styrene”.  This causes confusion.  The “styrene-free aromatic vinyl monomer” needs to be defined.
Allowable Subject Matter

5.	Claims 1, 3, 5, 6 and 8 will be allowed when the above rejection is overcome.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Pulman et al. (US 2007/0001343) and Buergel (US 2011/0073327).
Pulman et al. disclose a composition comprising 42 parts of urethane acrylate, 19 parts of methyl methacrylate, 4 parts of styrene and 1 part of 2-hydroxyethyl methacrylate, where the composition can contain catalyst such as benzoyl peroxide (Table 3, [0035]).  Urethane acrylate is 64 wt% (42/(42+4+19+1) and reactive diluent (methyl methacrylate, styrene, 2-hydroxyethyl methacrylate) is 36 wt% ((4+19+1)/(42+4+19+1)).
Buergel discloses a composition comprising 15% by weight of urethane methacrylate, 4% by weight of methyl methacrylate, and 10% by weight of hydroxypropyl methacrylate, where the composition can contain catalyst such as benzoyl peroxide (Example 2 in Tables I and II).  Urethane methacrylate is 41 wt% (15/(15+8+4+10) and reactive diluent (methyl methacrylate, hydroxypropyl methacrylate) is 59 wt% ((8+4+10)/(15+8+4+10)).
	Thus, Pulman et al. and Buergel do not teach or fairly suggest the claimed 
curable resin composition comprising: (1) a urethane (meth)acrylate; (2) a reactive diluent selected from the group consisting of i) a hydroxyl alkyl (meth)acrylate monomer having a structure of  
    PNG
    media_image1.png
    82
    143
    media_image1.png
    Greyscale
 wherein R1 is hydrogen or a methyl group and R2 is an alkylene group containing 2 to 18 carbon atoms per molecule; and a) a (meth)acrylate monomer which does not comprise hydroxyl alkyl (meth) acrylate; and/or b) a styrene-free aromatic vinyl monomer (3) a free radical-generating catalyst selected from the group consisting of tert-Butyl peroxyneodecanoate, benzoyl peroxide, dicumyl peroxide, methyl ethyl ketone peroxide, lauryl peroxide, cyclohexanone peroxide, t-butyl perbenzoate, t-butyl hydroperoxide, t-butylbenzene hydroperoxide, cumene 45 to 90 percent by weight of said urethane (meth)acrylate and 10 to 55 percent by weight of said reactive diluent, based on the total weight of the curable resin composition.

Response to Arguments

7.	Applicants’ arguments filed on 9/23/2021 have been fully considered and are not persuasive.  
	Applicant’s argument has been addressed in the action above.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762